Citation Nr: 1748242	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  10-22 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for lumbar degenerative disc disease.

2. Entitlement to a rating in excess of 20 percent for degenerative disc disease of the cervical spine with headaches.

3. Entitlement to a separate, compensable rating prior to October 11, 2016, and a rating in excess of 20 percent thereafter, for neuropathy, left foot associated with lumbar degenerative disc disease.

4. Entitlement to a rating in excess of 10 percent for right lower extremity sciatic and external popliteal nerve radiculopathy associated with lumbar degenerative disc disease prior to January 20, 2017, and in excess of 20 percent thereafter.

5. Entitlement to a compensable rating for urinary incontinence associated with lumbar degenerative disc disease.

6. Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to August 1980, June 1986 to January 1987, and April 1987 to May 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In December 2014, the Board remanded this matter to schedule the Veteran for a hearing before the Board. In November 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is associated with the claims file.

In April 2016, the Board remanded for further development. 

In January 2017, the RO granted service connection for neuropathy of the left foot with an evaluation of 20 percent. In March 2017, the RO granted service connection for urinary incontinence with a noncompensable rating, and granted an increased rating of 20 percent for right lower extremity sciatic and external popliteal nerve radiculopathy effective January 20, 2017. The Veteran did not file any document with VA expressing disagreement with these decisions; however, the neuropathy, urinary incontinence, and radiculopathy are manifestations of the Veteran's service-connected lumbar degenerative disc disease. When the Veteran disagreed with the level of compensation awarded for the back disability, he did not limit his appeal to one manifestation, but rather was seeking the highest rating or ratings available for disability due to his service-connected back disability. See AB v. Brown, 6 Vet. App. 35 (1993). Moreover, regulation provides that VA is to evaluate any neurologic abnormalities associated with a spine disability under an appropriate diagnostic code. 38 C.F.R. § 4.71a, Note (1) (2016). The Board is therefore required to consider whether ratings were warranted for neurologic abnormalities associated with the back disability. For these reasons, the Board concludes that when the Veteran appealed the rating assigned for his back disability, his appeal encompassed ratings for all manifestations of the condition. The award of the separate rating for neuropathy in the January 2017 decision, and the award of the separate rating for urinary incontinence and increased rating for radiculopathy could not limit the Board's jurisdiction to less than it had acquired via the notice of disagreement filed in response to the rating action on appeal. Thus, the issues before the Board include the ratings for neuropathy, urinary incontinence, and radiculopathy.

The issue of entitlement to a rating in excess of 20 percent for degenerative disc disease of the cervical spine with headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the entire appeal period, the Veteran's lumbar degenerative disc disease has not been manifested by ankylosis, either favorable or unfavorable, of the thoracolumbar spine or the entire spine.  There is also no medical evidence showing intervertebral disc syndrome (IVDS) of the lumbar spine resulting in incapacitating episodes that had a total duration of at least six weeks during a twelve-month period.

2.  Affording the Veteran the full benefit of the doubt, the Board finds that, from December 20, 2006, to October 10, 2016, objective findings of left lower extremity radiculopathy are associated with the Veteran's lumbar spine disability and demonstrated to be mild in severity.

3. Since October 11, 2016, the Veteran's left foot neuropathy manifested by moderate incomplete paralysis, but not moderately severe incomplete paralysis.

4. Prior to October 11, 2016, the Veteran's right lower extremity radiculopathy manifested by mild incomplete paralysis, but not moderate incomplete paralysis.

5. From October 11, 2016, to May 3, 2017, the Veteran's right lower extremity radiculopathy manifested by moderately severe incomplete paralysis, but not severe incomplete paralysis.   40

6. Since May 4, 2017, the Veteran's right lower extremity radiculopathy manifested by moderate incomplete paralysis, but not moderately severe incomplete paralysis. 20

7. The Veteran's urinary incontinence has not required the wearing of absorbent materials.

8. The Veteran has been awarded service connection for lumbar degenerative disc disease, rated as 40 percent disabling as of January 9, 2004; degenerative disc disease of the cervical spine with headaches, rated as 20 percent disabling as of October 13, 1994; left foot neuropathy, rated as 20 percent disabling as of October 11, 2016; right lower extremity radiculopathy, rated as 10 percent disabling prior to January 20, 2017, and as 20 percent disabling thereafter; and urinary incontinence, rated as noncompensable as of January 20, 2017.

9. The Veteran's combined disability rating is 60 percent prior to October 11, 2016, and 70 percent thereafter.

10. Resolving all reasonable doubt in the Veteran's favor, he was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities as of August 5, 2013.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 40 percent for lumbar degenerative disc disease have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.7, 4.14, 4.71a, Diagnostic Code 5242 (2016).

2.  The criteria for a separate 10 percent rating, but no higher, for left lower extremity radiculopathy are met for the period from December 20, 2006, to October 10, 2016. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.71a, 4.124, 4.124a, Diagnostic Code 8520 (2016).

3. The criteria for a rating in excess of 20 percent for left foot neuropathy have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.71a, 4.124, 4.124a, Diagnostic Code 8520 (2016).

4. The criteria for a rating in excess of 10 percent prior to October 11, 2016, for right lower extremity radiculopathy have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.71a, 4.124, 4.124a, Diagnostic Code 8720 (2016).

5. The criteria for a rating of 40 percent from to October 11, 2016, to May 3, 2017, for right lower extremity radiculopathy have been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.71a, 4.124, 4.124a, Diagnostic Code 8520 (2016).

6. The criteria for a rating in excess of 20 percent from May 3, 2017, for right lower extremity radiculopathy have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.71a, 4.124, 4.124a, Diagnostic Code 8720 (2016).

7. The criteria for a compensable rating for urinary incontinence have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.115, Diagnostic Code 7517 (2016).

8. Resolving all reasonable doubt in the Veteran's favor, the criteria for a TDIU are met as of August 5, 2013. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Increased Ratings

Disability evaluations are determined by the application of the facts presented to the VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25. Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability. 38 C.F.R. § 4.14. 

In general, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition. Esteban v. Brown, 6 Vet. App. 259, 262 (1994). The Court has also held that within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise. Cullen v. Shinseki, 24 Vet. App. 74 (2010).



A. Lumbar Spine

The Veteran is currently service connected for lumbar degenerative disc disease at a rating of 40 percent disabled under Diagnostic Code 5242, effective January 9, 2004. 

The General Rating Formula for Diseases and Injuries of the Spine holds that for Diagnostic Codes 5235 to 5243, a rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine. A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine. A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine. 

The criteria also include the following provisions: 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

Intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined. See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating IVDS Based on Incapacitating Episodes provides for a 60 percent rating when there are incapacitating episodes of IVDS having a total duration of at least six weeks during the past 12 months. A 40 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least four weeks, but less than six weeks during the past 12 months. A 20 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least two weeks, but less than four weeks during the past 12 months. A 10 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least one week, but less than two weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to IDS that required bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use. See DeLuca v. Brown, 8 Vet. App. 202 (1995). In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance." Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 38 C.F.R. § 4.59. In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. 
§ 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

Evidence relevant to the current level of severity of the veteran's lumbar spine disability includes VA examinations, treatment records, and lay statements.

In December 2006 treatment records, the Veteran complained of constant sharp and severe pain in his head, lower back, mid back, thigh and leg. There were additional complaints of muscle tightness, pinched nerve, numbness, stiffness, severe migraine headache and pain in back of head, depression, and loss of sleep. Active thoracolumbar range of motion was limited by 75 percent in flexion and extension with severe pain in the low back and down the legs. Right and left lateral flexions and rotations were limited by 70 percent. Palpation revealed tenderness, muscle spasm, and edema.

In a December 2006 letter, J.S. noted the Veteran complained of back pain after prolonged sitting, asked for long breaks to recuperate, and occasionally did not come to work due to back pain.

The Veteran was afforded a VA examination in March 2007. The examiner noted the Veteran's posture and gait were within normal limits. Examination of the thoracolumbar spine did not reveal evidence of radiating pain, muscle spasm, or ankylosis. There was paralumbar tenderness and a positive straight leg test on the right. Range of motion testing revealed flexion to 80 degrees, with pain at 70 degrees; extension to 20 degrees, with pain at 15 degrees; right lateral flexion to 30 degrees, with pain at 25 degrees; left lateral flexion to 30 degrees, with pain at 25 degrees; right rotation to 30 degrees, with pain at 25 degrees; and left rotation to 30 degrees, with pain at 25 degrees. The examiner noted that the spine was limited an additional 5 degrees in flexion and extension after repetitive use due to pain, fatigue, and lack of endurance. There was normal head position and spinal motion with normal curvatures of the spine. There was no sign of intervertebral disc syndrome with chronic and permanent nerve root involvement. 

In a January 2008 letter, E.M. noted that the Veteran complained he could not sit or stand for a prolonged time. M.M.'s February 2008 letter noted a similar issue with prolonged sitting or standing and also noted several absences from work due to back pain. A June 2008 letter from M.S. discussed the Veteran's need for help in to carry laundry up and down stairs, as well as assistance at the supermarket. She also noted one incident where he needed assistance up the stairs and had tears in his eyes due to the pain in his back. S.V.'s June 2008 letter also noted the Veteran's need for assistance and absence from work due to his back pain. Additionally, she noted that he did not walk as a normal person would walk.

During the November 2015 Board hearing, the Veteran testified that he has pain in his lower back, and pain that goes down the back of his legs followed by numbness and weakness. Tr., p. 15. He has problems lifting his feet. Tr., p. 16. He has balance issues and has had falls. Tr., p. 8. He experiences daily headaches. Tr., p. 13. The Veteran testified that he can no longer drive, he cannot turn around, and he needs assistance getting dressed. Tr., pp. 5-7. He has trouble sleeping. Tr., p. 15. He has issues with performing sexual acts and with bowel and bladder control. Tr., pp. 7, 19. The Veteran testified that he retired in August 2013 because the pain interfered with his ability to perform his job. Tr., p. 14.

The Veteran was afforded another VA examination in May 2017. The examiner diagnosed degenerative arthritis of the spine and intervertebral disc syndrome. The Veteran did not report flare-ups. He reported trouble getting out of bed in the morning due to stiffness. Functional loss was also noted to prolonged standing and walking. He used a cane every day for his lower back pain.

On examination, range of motion testing revealed forward flexion to 30 degrees, extension to 0 degrees, right lateral flexion to 10 degrees, left lateral flexion to 10 degrees, right lateral rotation to 10 degrees, and left lateral rotation to 10 degrees. This limited motion resulted in functional loss in the ability to put on socks and shoes or cut his nails on his foot due to low back pain. There was evidence of pain with weight-bearing. The examiner noted the Veteran was tender to palpation in the lower lumbar back. Repetitive use did not result in additional loss of function or range of motion. Pain was noted to significantly limit functional ability with repeated use over time; however, the examiner could not quantify the limitation in degrees because the estimate would be highly variable due to multiple subjective and un-measurable factors. Muscle spasm and guarding were noted to result in abnormal gait or spinal contour. There was full muscle strength and no muscle atrophy. Deep tendon reflexes were 1+ in both the bilateral knees and ankles. Upper anterior thigh sensation was normal bilaterally, while there was decreased sensation in the bilateral thigh/knee, lower leg/ankle, and foot/toes. He tested positive for the straight leg test bilaterally. Sciatic nerve radiculopathy was noted moderate bilaterally. There was no ankylosis. Urinary urgency was also noted. Intervertebral disc syndrome was noted with episodes of bed rest having a total duration of at least one week but less than two weeks during the past 12 months. The examiner noted that his back pain impacted the Veteran's ability to work by limiting prolonged walking, standing, and bending.

Based on the aforementioned evidence, the Veteran's 40 percent rating for lumbar degenerative disc disease throughout the appeal period was appropriate. As there was no evidence of ankylosis, a higher rating was not warranted. At no time during the course of this claim did the Veteran meet the criteria for a 50 or 100 percent rating which would require a showing of unfavorable ankylosis of the entire thoracolumbar spine or the entire spine. 

The Board has considered the DeLuca provisions in reaching the above conclusion.  The Board acknowledges the Veteran's reports that he has functional impairment including that he has limitations to prolonged walking, standing, or bending.  However, even in contemplation of the Veteran's complaints of pain and flare-ups, the Board finds that the lumbar spine disability does not warrant a higher rating for unfavorable ankylosis of thoracolumbar spine. See DeLuca, Mitchell, supra. In this regard, a higher rating is not warranted unless it actually results in additional functional loss. See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.  The Board finds that the additional pain after repetitive testing here, as well as the functional impairment affecting the Veteran's ability to walk, stand, or bend for prolonged periods, is contemplated in the currently assigned 40 percent disability rating.  

Further, a higher rating is not warranted under the formula for rating IVDS because the Veteran has not had any incapacitating episodes having a total duration of at least six weeks during the past 12 months.

As the preponderance of the evidence is against an increased rating, the "benefit of the doubt" rule is not applicable and the Board must deny the claim for an increased rating. See 38. U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Lower Extremity Radiculopathy

The AOJ granted a separate, 20 percent rating under Diagnostic Code 8520 for left foot neuropathy effective October 11, 2016. The right lower extremity had a rating of 10 percent under Diagnostic Code 8521 prior to January 20, 2017, and 20 percent under Diagnostic Code 8720 thereafter.

Under Diagnostic Code 8520, a 10 percent evaluation requires mild incomplete paralysis; a 20 percent evaluation requires moderate incomplete paralysis; a 40 percent evaluation requires moderately severe incomplete paralysis; a 60 percent evaluation requires severe incomplete paralysis with marked muscular atrophy; and an 80 percent evaluation requires complete paralysis of the sciatic nerve.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost. 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016). (Neuritis and neuralgia of the sciatic nerve is evaluated under Diagnostic Codes 8620 and 8720.)

Under Diagnostic Code 8521, a 20 percent rating is assigned for moderate incomplete paralysis of the external popliteal nerve. A 30 percent rating is assigned for severe incomplete paralysis of the external popliteal nerve. Complete paralysis of the external popliteal nerve; foot drop and slight drop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes warrants a maximum 40 percent rating. 38 C.F.R. § 4.124a, Diagnostic Code 8521.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6 (2016). Although the use of similar terminology by medical professionals should be considered, such use is not dispositive of an issue. Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2016).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a.

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or, more appropriately in this case, the "same manifestation" under various diagnoses is to be avoided. For purposes of determining whether the Veteran is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions. Esteban v. Brown, 6 Vet. App. 259 (1994).

Review of the private treatment records indicates that the Veteran reported bilateral lower extremity symptoms in December 2006. In the treatment record the Veteran complained of a pinched nerve feeling in his low back that resulted in pain that went down his thighs and legs with numbness in both his legs and feet. Braggard's, Straight Leg Raise, Yeoman's, Ely's, Hibb's, Kemp's, and Patrick Fabere's all tested positive bilaterally. Valsalva's test was negative. He was diagnosed with lumbar spine radiculopathy. 

The Board resolves reasonable doubt and finds that the Veteran is entitled to a separate disability rating for left lower extremity radiculopathy from December 20, 2006, the date of the claim for an increased rating for a back condition. In this regard, as the January 2017 VA examiner later related the Veteran's left lower extremity radiculopathy to the lumbar spine disability, the Board resolves doubt in favor of the Veteran and finds that the left lower extremity radiculopathy noted in the December 2006 private treatment record was the same radiculopathy identified during the January 2017 VA examination.

As to the applicable disability rating, the Board finds that a 10 percent disability rating is warranted for mild left lower extremity radiculopathy. In this regard, the December 2006 private treatment record indicates that the left lower extremity radiculopathy was mild in severity. The examiner noted that the Veteran had pain and tenderness upon palpation. All lower deep tendon reflexes were rated at +2 bilaterally, except bilateral S1 at +1. All lower body dermatomes were normal except bilateral S1 which had hypothesia. Thus the Board finds that the Veteran is entitled to a separate, 10 percent disability rating, for mild left lower extremity radiculopathy from December 20, 2006, to October 10, 2016.

The remaining evidence of record does not indicate that a rating in excess of 10 percent is warranted for left lower extremity radiculopathy prior to October 11, 2016.

Treatment records consistently noted the Veteran's reports of pain in his legs and numbness in his feet. See August 2012 Private Treatment Record; September 2012 Private Treatment Record; April 2013 Private Treatment Record; and December 2013 Private Treatment Record. 

The March 2007 VA examiner noted the Veteran's report of pain that radiated from his back to his right foot. Neurological examination of the lower extremities were within normal limits. 

Based on the foregoing, the Board finds that the Veteran is entitled to a separate, 10 percent disability rating, but no higher, for mild left lower extremity radiculopathy from December 20, 2006, to October 10, 2016.  

With respect to the right lower extremity; a 10 percent rating was assigned for mild radiculopathy prior to January 20, 2017, under Diagnostic Code 8521 which encompasses paralysis of the external popliteal nerve. The Veteran was later rated under Diagnostic Code 8720 which encompasses neuralgia of the sciatic nerve. On examination, the Veteran's right lower extremity radiculopathy has involved the sciatic nerve and has been characterized by parethesias and numbness which is more than the dull, intermittent pain contemplated by neuralgia. Therefore, the Board will apply Diagnostic Code 8520, which encompasses paralysis of the sciatic nerve, to the Veteran's right lower extremity for the entire appeal period. The Veteran is not prejudiced by the change in Diagnostic Code as it affords him the opportunity for a higher schedular rating than is available under the other lower extremity radiculopathy diagnostic codes. See Butts v. Brown, 5 Vet. App. 532, 539 (1993).

The Board finds that the right lower extremity was not more than mildly disabling from the date of claim, December 20, 2006, to October 10, 2016. In this regard, the March 2007 VA examiner noted the Veteran reported pain that radiated from his back to his right foot. Neurological examination of the lower extremities were within normal limits. 

Both lower extremities are currently rated as 20 percent disabling for moderate radiculopathy. The Veteran filed a claim in October 2016 for service connection for left lower extremity radiculopathy and for an increased rating for his service connected right lower extremity radiculopathy. His left lower extremity was found to have moderate radiculopathy, while his right lower extremity was found to have moderately severe radiculopathy in the January 2017 VA examination. However, only the left lower extremity radiculopathy granted a 20 percent disability rating back to the date of the October 2016 claim. The Board finds that the right lower extremity radiculopathy should have a 40 percent disability rating dated back to the October 2016 claim.

In this regard, the January 2017 VA examiner noted that there was bilateral radiculopathy affecting both the sciatic and external popliteal nerve. Pain, parethesias/dysesthesias, and numbness were not noted as severe. Muscle strength was noted as 4/5 and there was no muscle atrophy. Deep tendon reflexes were all noted as 2+. Sensation to light touch was noted to be decreased, but not absent. The examiner noted moderately severe, incomplete paralysis of the right sciatic nerve and moderate, incomplete paralysis of the left sciatic nerve. The examiner also noted mild, incomplete paralysis of the bilateral external popliteal nerve.

The Board recognizes that the Veteran's radiculopathy of the lower extremities also affects the external popliteal nerve. Under Diagnostic Code 8521, mild, incomplete paralysis of the external popliteal nerve warrants a 10 percent rating. 38 C.F.R. § 4.124a. The symptoms of mild, incomplete paralysis are similar to the rating criteria for mild, incomplete paralysis of the sciatic nerve and separate evaluations would violate the pyramid rule. See Esteban v. Brown, 6 Vet. App. 259, 261-62   (1994) (the critical element is that none of the symptomatology is duplicative or overlapping with symptomatology of the other condition). Accordingly, a separate rating is not warranted.

The Board finds that neither extremity was more than moderately disabling as of May 4, 2017. In this regard, the May 2017 VA examiner noted that there was bilateral moderate radiculopathy. The right lower extremity did not have constant pain, while the left lower extremity had moderate constant pain. Bilateral lower extremities had intermittent pain, paresthesias/dysesthesias, and numbness. Deep tendon reflexes were all noted as 1+. Sensation to light touch was normal in the bilateral upper anterior thigh, but decreased bilaterally in the thigh/knee, lower leg/ankle, and foot/toes. There were positive straight leg test results bilaterally. The examiner indicated that there was moderate bilateral radiculopathy that involved the sciatic nerve.

There is no indication that either the right or left lower extremity radiculopathy warrants a higher rating for moderately severe incomplete paralysis or total paralysis for the period from May 4, 2017.  

C. Urinary Incontinence

The AOJ granted a separate, noncompensable rating for urinary incontinence under Diagnostic Code 7599-7517 effective January 20, 2017. Under Diagnostic Code 7517, such disabilities should be rated as voiding dysfunction. 38 C.F.R. § 4.115(b).

The criteria for voiding dysfunction indicates that particular condition should be rated as urine leakage, frequency, or obstructive voiding.

The criteria for urine leakage provide that with continual urine leakage, postoperative urinary diversion, urinary incontinence, or stress incontinence a 20 percent rating is assigned for urinary leakage requiring the wearing of absorbent materials which must be changed less than 2 times per day. A 40 percent rating is assigned for urinary leakage requiring the wearing of absorbent materials which must be changed 2 to 4 times per day. A 60 percent rating is assigned for urinary leakage requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.

The criteria for urinary frequency provide that a 10 percent rating is assigned for urinary frequency with daytime voiding interval between two and three hours, or; awakening to void two times per night. A 20 percent rating is assigned for urinary frequency with daytime voiding interval between one and two hours, or; awakening to void three to four times per night. A 40 percent rating is assigned for urinary frequency with daytime voiding interval less than one hour, or; awakening to void five or more times per night.

As to obstructive urinary symptoms the applicable rating criteria provide that symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year warrants a noncompensable rating. A 10 percent rating is assigned for obstructed voiding with marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post void residuals greater than 150 cc; (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec).; (3) recurrent urinary tract infections secondary to obstruction.; (4) stricture disease requiring periodic dilatation every 2 to 3 months. Obstructive voiding with urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.

In July and September 2012 private treatment records, it was noted that the Veteran did not have bladder or bowel incontinence.

In the Veteran's November 2015 hearing, he stated that while on a flight he felt the urge to use the restroom, but due to the pain in his back he urinated on his pants. He indicated that bladder and bowel control were a regular problem.

In the January 2017 VA examination, the Veteran reported two episodes of urinary incontinence: an April 2016 incident on a flight back from Mexico and an October 2016 incident in a movie theater. He did not use absorbent materials since the episodes were infrequent. He also denied any bowel incontinence.

In the May 2017 VA examination, the Veteran reported urinary incontinence over the past 12 months and stated that his primary care physician told him that his back pain may be the cause of his urinary urgency. The examiner noted that there was no definitive diagnosis for the urinary urgency.

The Board has thoroughly reviewed the record, including medical and lay evidence, and finds that the criteria for a higher rating have not been met at any time during the appeal period.

The Veteran is not entitled to a compensable rating under the voiding dysfunction of urinary leakage as he does not require the wearing of absorbent materials. 

The evidence also does not show, and the Veteran has not alleged, urinary frequency with a daytime voiding interval between two and three hours, or awakening to void two times per night, as required for a 10 percent rating for urinary frequency. Therefore, the Board finds that the Veteran is not meet the criteria for a compensable rating based on urinary frequency.

The Board also finds that the Veteran is not entitled to a compensable rating for obstructive voiding symptomatology. The evidence does not show, and the Veteran has not alleged, marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of (1) post void residuals greater than 150 cc; (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec).; (3) recurrent urinary tract infections secondary to obstruction.; (4) stricture disease requiring periodic dilatation every 2 to 3 months.

D. TDIU

The issue of entitlement to a TDIU is considered part and parcel of the Veteran's increased rating claims. See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating). A TDIU is warranted where the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of service-connected disability. 38 C.F.R. §§ 3.340, 3.341, 4.16. A total disability rating may be assigned where the schedular rating is less than total and when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided, however, that if there is only one such disability, it must be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the rating to 70 percent or more. 38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. 38 C.F.R. § 4.16(a).

As above, the Veteran has been awarded service connection for lumbar degenerative disc disease, rated as 40 percent disabling as of January 9, 2004; degenerative disc disease of the cervical spine with headaches, rated as 20 percent disabling as of October 13, 1994; left foot neuropathy, rated as 10 percent disabling prior to October 11, 2016, and 20 percent thereafter; right lower extremity radiculopathy, rated as 10 percent disabling prior to October 11, 2016, 40 percent from October 11, 2016, to May 4, 2017, and as 20 percent disabling thereafter; and urinary incontinence, rated as noncompensable as of January 20, 2017. Thus, the scheduler criteria for a TDIU are met. See 38 C.F.R. § 4.16(a)(2)-(3) (schedular criteria for a TDIU). 

During the November 2015 Board hearing, the Veteran testified that he retired in August 2013 because pain that resulted from his back condition interfered with his ability to perform his job. The Veteran subsequently filed an Application for Increased Compensation Based on Unemployability in February 2017 and indicated that he last worked full-time on August 4, 2013. The January 2017 VA examiner opined that the Veteran's neuropathy impacted the Veteran's ability to work by difficulty with prolonged sitting, standing, walking or bending at the waist. Likewise, the May 2017 VA examiner wrote that the Veteran's thoracolumbar spine disability impacted his ability to work due to back pain which limited prolonged walking, standing, and bending. From these reports it is evident that the examiners reviewed the claims file in great detail, personally interviewed the Veteran, and examined the Veteran. The Board finds that the January 2017 and May 2017 opinions reflect a detailed review of the claims file and careful consideration of only that impairment due to service-connected disabilities, and are thus competent opinions of high probative value. Accordingly, the Board finds that a TDIU is warranted.


ORDER

A rating in excess of 40 percent for lumbar degenerative disc disease is denied.

A 10 percent rating, but no higher, for the period from December 20, 2006, to October 10, 2016, for left lower extremity radiculopathy, is granted subject to the laws and regulations governing payment of monetary benefits.

A rating in excess of 20 percent from October 11, 2016, for left lower extremity radiculopathy, is denied.

A rating is excess of 10 percent prior to October 11, 2016, for right lower extremity radiculopathy, is denied.

A 40 percent rating, but no higher, for the period from October 11, 2016, to May 3, 2017, for right lower extremity radiculopathy, is granted subject to the laws and regulations governing payment of monetary benefits.

A rating in excess of 20 percent from January 20, 2017, for right lower extremity radiculopathy, is denied.

A compensable rating for urinary incontinence is denied. 

A TDIU is granted, effective August 5, 2013.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claim of entitlement to service connection for a neck disability so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

In April 2016, the Board remanded the Veteran's claim for degenerative disc disease of the cervical spine with headaches to address his daily headaches and neurologic symptoms of his bilateral upper extremities. The updated neck examination should have included a separate examination to determine if the Veteran's headaches and upper extremity neurologic symptoms are secondary to his service-connected neck disability. The AOJ should have then considered whether higher ratings were warranted for the neck disability, to include consideration of whether it is appropriate to assign separate ratings for any headache or neurologic disabilities secondary to or associated with the service-connected neck disability.

The AOJ obtained a VA cervical spine examination in May 2017 that addressed the neurologic symptoms of the Veteran's bilateral upper extremities. However, the examination did not address the Veteran's headaches. Accordingly, remand is warranted to obtain a VA examination for the Veteran's neck disability that addresses his daily headaches.

The Veteran is advised that he may dismiss these appeals in light of the above grants.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected neck disability, to include his daily headaches.

The examiner must review the claims file. All necessary diagnostic testing should be performed, and all clinical findings should be reported in detail.

The examiner is requested to report all pertinent manifestations and symptomatology of the service-connected neck disability. The examiner should conduct range of motion testing and render specific findings as to whether, during the neck examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service-connected neck disability. If pain on motion is observed, the examiner should indicate the point at which pain begins. To the extent possible, the examiner should indicate whether the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above (expressed in degrees) during flare-ups and/or with repeated use.

If the examiner is unable to respond to the above without resort to speculation, the examiner should explain whether the inability to respond is due to the limits of the examiner's medical knowledge; the limits of the medical profession in general; or there is specific additional evidence that, if obtained, would enable a response.

Also, the examiner should discuss the extent of any functional limitation or impairment in daily activities, including work and physical activity, due to the service-connected neck disability.

The examiner must also address whether the Veteran's headaches are secondary to his service-connected neck disability. See March 2007 VA examination. If so, the examiner should render findings as to the nature, frequency and severity of the Veteran's headaches. The examiner should specifically indicate whether the Veteran suffers prostrating attacks, and if so, the frequency, severity, and duration of any such attacks.

2. Upon completion of the above requested development, and after undertaking any other development deemed appropriate, readjudicate the issue on appeal. If any of the benefits sought are denied, then furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


